Citation Nr: 1036006	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-42 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back 
disability prior to May 30, 2007, and a rating higher than 40 
percent since, including separate additional ratings for 
associated radiculopathy affecting the lower extremities.

2.  Entitlement to a rating higher than 10 percent for bilateral 
plantar fasciitis associated with bilateral pes planus.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 
1997 to February 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
During the pendency of the appeal the Veteran relocated, and the 
RO in Columbia, South Carolina, assumed jurisdiction over his 
claims.

In November 2006, the Board remanded the Veteran's claims for 
higher ratings for his low back and pes planus (flat feet) 
disabilities to RO via the Appeals Management Center (AMC) in 
Washington, DC, to schedule him for a hearing before the Board.

The Veteran has since had this hearing (a videoconference 
hearing) in July 2010 before the undersigned Veterans Law Judge.  
During the hearing, the Veteran clarified that he is only 
appealing the rating for his bilateral plantar fasciitis, 
not also the rating for his underlying bilateral pes planus - 
though this claim was certified to the Board regarding the rating 
for his bilateral pes planus.

Because, however, the claims require still further development 
(all of them), the Board is again remanding the claims to the RO 
via the AMC.




REMAND

In a November 2007 decision issued during the pendency of this 
appeal, the RO increased the rating for the Veteran's low back 
disability from 20 to 40 percent effective as of May 30, 2007.  
But he has continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  To this end, 
during his recent July 2010 hearing, he alleged that he also has 
lower extremity radiculopathy associated with his low back 
disability - which, though previously characterized as chronic 
low back pain syndrome, is now characterized as degenerative disc 
disease of the lumbar spine, i.e., intervertebral disc syndrome 
(IVDS).

IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  
DC 5243 provides that ratings are now based on either the General 
Rating Formula for Diseases and Injuries of the Spine (effective 
September 26, 2003), which covers DCs 5235-5242, or under the 
Formula for Rating IVDS, DC 5243 (the criteria for which remain 
unchanged from September 23, 2002), based on incapacitating 
episodes, whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

To receive a higher 50 percent rating for his low back disability 
under 
DCs 5235-5242 of the General Rating Formula, the Veteran must 
have unfavorable ankylosis of the entire thoracolumbar spine 
(meaning the thoracic and lumbar segments) or for an even higher 
100 percent rating unfavorable ankylosis of the entire spine 
(when additionally considering the remaining cervical segment 
that is adjacent).  The mere fact that he continues to have range 
of motion in his spine in all directions (that is, on forward 
flexion, backward extension, and left and right lateral flexion 
(side bending) and rotation), albeit not normal range of motion, 
in turn means that, by definition, his spine is not ankylosed.  
Ankylosis is the complete immobility and consolidation of a joint 
due to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Moreover, Note (5) to DCs 5235-5242 indicates that, for VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension,....  This is not 
the situation here.

There also does not appear to be any indication of incapacitating 
episodes of the type contemplated by DC 5243 to alternatively 
warrant a higher 60 percent rating under the IVDS Formula - 
meaning, according to Note (1), a period of acute signs and 
symptoms due to the IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.

Note (1) to DCs 5235-5242, however, indicates to evaluate any 
associated objective neurologic abnormalities separately under an 
appropriate diagnostic code.  And this, as mentioned, is the 
basis of the Veteran's claim for even greater compensation.

Concerning this, a May 2008 nerve conduction velocity (NCV) study 
revealed moderate left-sided radiculopathy in the L5-S1 
distribution, so seemingly associated with the low back 
disability.  But the Veteran already has several additional 
ratings for his toes, feet, heels, and left ankle, and the extent 
of his symptoms that are referable to his low back disability 
(i.e., the lower extremity radiculopathy) versus these several 
other disabilities remains unclear.  So he needs to be reexamined 
for a medical opinion to assist in making this important 
determination - that is, to try and parcel out the extent of 
symptoms that are attributable to each of these service-connected 
disabilities so they, in turn, may be rated appropriately.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).

It further warrants mentioning that the Veteran's most recent VA 
examination for his low back and feet disabilities was in May 
2007, so over three years ago.  Both he and his representative 
have asserted that his symptoms have worsened during the years 
since.  Indeed, during the recent July 2010 hearing, they 
indicated the Veteran rather recently had undergone surgery in 
July 2009 for the plantar fasciitis affecting his left foot, so 
since that last VA examination, and that similar surgery also is 
planned for his right foot plantar fasciitis, although a date for 
this additional surgery had not yet been set.  So another 
examination is needed to reassess the severity of both the 
plantar fasciitis and low back disability.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Lastly, the claim for a TDIU is "inextricably intertwined" with 
these other claims, especially since the Veteran is alleging that 
he is incapable of obtaining and maintaining substantially 
gainful employment at least partly, if not primarily, on account 
of these service-connected disabilities.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are 
"inextricably intertwined" when they are so closely tied together 
that a final decision concerning one or more of the claims cannot 
be rendered until a decision on another).  These types of claims 
should be considered concurrently to avoid piecemeal adjudication 
of claims with common parameters).  See also Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that the 
claims be adjudicated together.).

Moreover, when evidence of unemployability is submitted during 
the course of an appeal from an assigned disability rating, a 
claim for a TDIU will be considered "part and parcel" of the 
claim for benefits for the underlying disability.  In such cases, 
a request for a TDIU is not a separate "claim" for benefits but, 
rather, is an attempt to obtain an appropriate disability rating, 
either as part of the initial adjudication of a claim or as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).

Further concerning this, the Veteran pointed out during his 
hearing that he has been receiving disability benefits from the 
Social Security Administration (SSA) effectively since November 
2007, noting also that all of these records are already in the 
file for consideration, so need not be obtained.  Golz v. 
Shinseki, No. 2009-7039 (January 4, 2010).  But according to his 
representative, although this other Federal Agency's decision 
seemingly concedes that "sedentary" employment is still 
possible, they vehemently dispute this notion and believe, 
instead, that the extent of the Veteran's functional and 
occupational incapacity precludes even this less physically 
demanding type of employment - indeed, all forms of employment 
that could be considered substantially gainful.  So a medical 
opinion also is needed concerning this remaining possibility.  As 
the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 38 C.F.R. 
§ 4.18 and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to reassess the severity of 
his low back and feet disabilities, but 
especially the plantar fasciitis.  
The claims file, including a complete 
copy of this remand, must be made 
available to the examiner(s) for review 
of the pertinent medical and other 
history.  The Veteran is hereby advised 
that failure to report for this 
examination, without good cause, may have 
adverse consequences on his pending 
claims.

In order to not include the same symptoms 
into multiple disability ratings, the 
examiner is asked to specifically explain 
which symptoms and functional limitations 
are attributable to the Veteran's:  
1) low back disability, 2) associated 
radiculopathy affecting his lower 
extremities, 3) bilateral pes planus, 4) 
bilateral plantar fasciitis, 
5) osteoarthritis of the toes, and 6) 
left ankle arthralgia.  If multiple 
conditions contribute to the same symptom 
such as pain or functional limitation 
such as difficulty walking, the examiner 
is asked to rank the disabilities from 
major to minor contributor.

An opinion is also needed concerning 
whether the Veteran is incapable of 
obtaining and maintaining substantially 
gainful employment because of the 
severity of his several service-connected 
disabilities.  As of the time of this 
remand, these service-connected 
disabilities are:  degenerative disc 
disease of the lumbar spine (40 percent), 
major depressive disorder (30 percent), 
right shoulder arthralgia (20 percent), 
arthralgia of the right wrist 
(10 percent), bilateral pes planus (10 
percent), arhralgia of the left ankle (10 
percent), osteoarthritis of the first 
toes' talotarsal and tarsotarsal joints 
with periarticular dorsal spurs and 
small, retro and plantar calcaneus spurs 
(10 percent), and bilateral plantar 
fasciitis (10 percent).

In making this determination, the 
examiner is asked to comment on whether 
all forms of substantially gainful 
employment are precluded on account of 
the severity of these several service-
connected disabilities, i.e., whether 
even sedentary employment is precluded 
(and anything other than what would be 
considered just marginal employment), 
when considering the Veteran's level of 
education, prior work experience and 
training, etc.

2.	Then readjudicate the claims in light of 
the additional evidence obtained.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to submit written or other 
argument in response before returning the 
file to the Board for further appellate 
consideration of the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


